Title: To Benjamin Franklin from Vergennes, 20 February 1782
From: Vergennes, Charles Gravier, comte de
To: Franklin, Benjamin


A Versailles le 20. fevr 1782
J’ai reçu, Monsieur, la lettre que vous m’avez fait l’honneur de m’écrire le 15 de ce mois; elle étoit accompagnée d’un apperçu du compte des Etats-Unis, par lequel vous pretendez qu’il reste encore dû sur l’emprunt de Hollande 6,450,891 l.t.
Si vous aviez bien voulu, Monsieur, consulter la correspondance que vous avez euë avec moi dans le courant de l’année dère. [dernière], et vous rapeller vos conversations tant avec moi qu’avec M. de Rayneval, vous vous seriez facilement convaincu de l’erreur de votre calcul. Je vous prie de relire votre lettre du 4 Juin; vous y dites que les traites du Congrès tirées sur vous, sur M. Jay &a. vous mettent dans la nécessité de retenir 5. Millions sur les 6 que le Roi venoit d’accorder à titre de don; je vous répondis le 8 du même mois, qu’une partie des 6 millions devoit être employée à l’achat d’armes, vêtemens &a., et que le surplus seroit transporté en nature en Amérique pour y ranimer le crédit des Etats-Unis; que si M. Laurens avoit fait d’autres dispositions, le Roi n’y avoit eû aucune part, et qu’il ne pouvoit en prendre aucune au remboursemt. des traites de cet officier; que pour ce qui étoit de l’emprunt de Hollande, c’étoit au Congrès seul et non à nous à en disposer, que vous deviez par conséquent vous addresser à ce Corps pour être autorisé à en faire l’emploi. Par votre lettre du 10 du même mois de Juin vous observâtes qu’il vous faudroit 6 mois pour recevoir l’autorisation du Congrès; vous fîtes des réfléxions aussi amples que sérieuses sur les inconvénients qui résulteroient du protest des Traites du Congrès, et je remarquai surtout dans votre lettre le passage suivant: “D’après ces considérations et d’après l’opinion où je suis qu’une traite tirée par l’ordre du Congrès est une déclaration aussi valable et aussi claire de son intention relativement à la disposition des fonds qu’il pouvoit avoir en Europe, qu’un ordre futur de sa part, je me suis déterminé à accepter et à promettre le payement de toutes les traites susmentionnées, ce que j’ai demandé à V.E. dans ma dère. Lettre, et ce que je prends la liberté de lui répéter, est uniquem. de retenir de l’assistance en question les sommes nécessaires pour acquitter mes acceptations.” Ma réponse à cette Lettre est on ne peut pas plus positive. Je vous déclarai derechef, Monsieur, que je ne pouvois en aucune manière me mêler de l’emploi des six millions remis à la direction du Colonel Laurens, et que je vous laissois le soin de juger si vous pouviez ou non disposer, sans autorisation préalable, des fonds qui proviendroient de l’emprunt alors ouvert en hollande. Le 12 Juillet vous m’écrivites de nouveau pour m’exposer vos besoins et pour demander la disposition de 1,500,000 l.t. que M. Laurens avoit fait transporter en hollande pour être embarquées sur L’Indien. Je communiquai vos demandes à M. Joly-de fleury et je l’engageai à vous mettre en état d’acquitter les traites que vous aviez acceptées dans la suposition que l’emprunt de hollande se rempliroit, et que l’on en distrairoit les avances qui vous auroient été faites. Ce Ministre consentit aussi qu’on vous remît les 1,500,000 l.t. envoyées en hollande. Je vous fis connoître ses intentions par mes deux Lettres du 27 Juillet et 23 Août. Vous fîtes, Monsieur, le 10 Xbre. une nouvelle demande d’un million; relisez, je vous prie, ma reponse du 21 du même mois, vous y verrez bien clairement que cette somme ne pouvoit vous être accordée que sur l’emprunt de hollande; relisez également votre réponse: vous y dites expressément: que vous vous croyiez suffisamment autorisé à employer l’argent du Congrès à l’aquitement de ses traites. En conséquence de cette réponse je proposai à M. de fleury de vous procurer le million dont il est question.
Tous ces détails, Monsieur, dans lesquels vous m’avez forcé d’entrer, vous démontreront, je pense, qu’il n’a jamais été question de fournir au Congrès, à titre de prêt particulier, la somme de 2,216,000 l.t.; et que notre intention, comme la votre, a constamment été de l’imputer sur l’emprunt de hollande: c’est d’après ce principe qu’est rédigé l’apperçu que je vous ai communiqué, et que j’en maintiens l’éxactitude.
Toutes ces explications, Monsieur, m’ont paru d’autant plus nécessaires, que, selon ce que vous me mandez, et ce que M. de la Luzerne me mande de son côté, M. Robert Morris croit que les 10 millions provenant de l’emprunt de hollande sont intacts: ce Ministre des finances n’auroit pas du avoir cette opinion d’après mes deux lettres du 8 Juin et 23 Août dont vous lui avez envoyez copie; et s’il eût pu être dans la plus légère incertitude sur ma façon de penser, vous l’auriez entièrement dissipée, si vous eussiez bien voulu joindre à votre expédition copie de la lettre que vous m’avez écrite le 10 Juin et de la réponse que j’y ai faite le 17 du même mois.
Quoiqu’il en soit, Monsieur, je ne saurois adopter votre apperçu de compte, en ce que vous y employez comme un prêt particulier la somme de 2,216,000 l.t. et je dois vous déclarer que cette somme sera défalquée sur l’emprunt de hollande. Vous voudriez que dans cette supposition on vous rendît les Recepissés que vous avez fournis au Trésor-Royal; cette restitution n’éprouvera aucune difficulté aussitôt que vous pourrez les remplacer par ceux de M. Robert Morris. Quant au désir que vous auriez que les 4 millions environ qui restent encore de l’emprunt de hollande soient gardés au Trésor-Royal jusqu’à ce que M. Morris en dispose, c’est une affaire sur laquelle vous devez vous entendre avec M. Joly-de fleury; Je n’ai aucun titre pour y intervenir.
J’ai l’honneur d’être très sincèrement, Monsieur, votre très humble et très obéissant Serviteur
De Vergennes
M. Franklin
 
Endorsed: M le Comte de Vergennes
